Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2020 has been entered.
 
	Applicant submitted no new amendment or argument with the request for continued examination. As indicated in the PTO 303 issued July 28, 2020, the amendment which simply incorporated a previously set forth limitation of Claim 18 into Claim 13 does not overcome the prior art of record relied upon to reject Claim 18 as it stands from the final action issued on April 22, 2020. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 32, the claim recites “a first surface” and “a second surface” of the semiconductor substrate. However, Claim 13 from which Claim 32 depends previously recites such features such that recitation in Claim 32 is indefinite. Revision is required. Applicant is advised to carefully review any subsequent amendments to the claims to ensure clarity and compliance with 112(b) requirements. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 13-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110011440 by Hioki et al (hereinafter Hioki) in view of US 20070186968 by Nakauchi et al (hereinafter Nakauchi).

Regarding Claim 13, Hioki discloses a solar cell module comprising a plurality of solar cells (2 Fig. 17) and an interconnection wire (12 Fig. 17 teaching the claimed “a plurality of solar cells;  and a wire for interconnecting two neighboring solar cells among the solar cells”) wherein each solar cell comprises a substrate (2 Fig. 3 teaching the claimed “a semiconductor substrate”), a first electrode (3 Fig. 3 teaching 


    PNG
    media_image1.png
    261
    327
    media_image1.png
    Greyscale

As shown in the reproduced fig. 11 above, the second electrode (5) and connecting electrode (6) are spaced apart in a first direction (solid arrow above) to form a spacer there between (17 Fig. 11 teaching the claimed “wherein the second electrode and the second pad electrode are spaced apart from each other in a first direction so as to form a gap portion therebetween”).  


    PNG
    media_image2.png
    299
    643
    media_image2.png
    Greyscale

A second direction orthogonal to the first is represented in the figures above by the dashed arrow. Reproduced Fig. 18 above demonstrates the same first and second directions as denoted in Fig. 11 above. As can be seen from Fig. 18, in the second direction, the interconnect (12) is thinner than the connecting electrode such that portions of the connecting electrode on either side of the interconnect are exposed from coverage (see Fig. 18 above). This is consequential in that the connecting electrode is the same width as the spacer formed between the second electrode and the connecting electrode (See Fig. 11 reproduced above). Therefore, as portions of the connecting electrode are exposed in the second direction, so much portions of the spacer be exposed as it is the same width in the second direction. Combining Fig. 11 and 18 together, the interconnect would allow for space on either side to expose the connecting electrode as suggested below: 


    PNG
    media_image3.png
    261
    327
    media_image3.png
    Greyscale


The exact amount of spacer exposed is not drawn to scale above, however, the solid feature running in the first direction represents the interconnect such that an amount of the connecting electrode is exposed. As can be seen in the modified figure and would be present in view of such a configuration, at least a portion of the spacer would be exposed from coverage from the interconnect, thereby rendering obvious the claimed “wherein the wire has a width smaller than a width of the gap portion in a second direction crossing the first direction”. 

Hioki fails to disclose the interconnect having a wider cross section when contacting the connecting electrode than the spacer. 

However, Nakauchi discloses forming electrodes in a solar cell such that the thickness of an electrode feature is greatest when contacting an adjacent electrode feature thereon and is less when not contacting the adjacent electrode feature (see Fig. 12 for example). This configuration maximizes electrical contact while preventing unnecessary material use associated with portions which do not make contact (see Fig. 1 and [0096]). As such, a skilled artisan would necessarily appreciate that as 

Regarding Claim 14, Hioki discloses the interconnect has a rectangular cross section (Fig. 17 teaching the claimed “wherein the wire has a circular, oval or a rectangular cross section”). 
 
Regarding Claim 15, Hioki discloses the interconnect provides electrical connection thereby electrically connecting all elements of the cells together (Fig. 17 teaching the claimed “wherein the wire connects the second pad electrode, the gap portion, and the second electrode to one another”).  

Regarding Claims 16 and 17, Hioki fails to disclose the thickness of the interconnect as it corresponds to the opening. However, the width of the interconnect is also a result effective variable as increased width increases conductivity and current extraction while also contributing to shading. As such, a skilled artisan would require no more than routine experimentation to arrive at the claimed range, rendering obvious the claimed “wherein the wire has a width smaller than a length of the gap portion in the first direction” of Claim 16 and the claimed “wherein a ratio of the width of the wire to the length of the gap portion in the first direction ranges from 1:10 to 1:15” of Claim 17). The discovery 

Regarding Claim 18, modified Hioki discloses forming electrodes in a solar cell such that the thickness of an electrode feature is greatest when contacting an adjacent electrode feature thereon and is less when not contacting the adjacent electrode feature (Nakauchi Fig. 12 for example, Fig. 1 and [0096] teaching the claimed “the width of the first portion is greater than the width of the second portion, and wherein a rate of a portion of second pad electrode attached to the wire is 95% or more”). 

Regarding Claim 19, Hioki fails to disclose the number of interconnects associated with the number of bus bars on each cell corresponding to the requirements of Claim 19. 

However, it is well-known in the art that the number of electrode features on the front surface of a solar cell is a result effective variable in that increased electrode coverage allows for shorter carrier transport which increases conductivity and electron extraction, however, also increases shading as the electrode features would block incident radiation thereon. As such, no more than routine experimentation would be required to arrive at the claimed range, rendering obvious the claimed “wherein six to thirty-three wires are provided on one surface of each solar cell”. Furthermore, the width of the interconnect is also a result effective variable as increased width increases conductivity and current extraction while also contributing to shading. As such, a skilled artisan would require no more than routine experimentation to arrive at the claimed range, rendering obvious the claimed “and wherein the wire has a width ranging from 250 .mu.m to 500 .mu.m”). The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within 

Regarding Claim 20, Hioki discloses the second electrode and the connecting electrode overlap in a second direction orthogonal to the first direction so as to form an overlapping portion (Fig. 11 teaching the claimed “wherein the second electrode and the second pad electrode are overlapped so as to form an overlap portion in a second direction crossing the first direction”).  
 
Regarding Claim 21, Hioki discloses the overlapping portion is formed on both opposing sides of the connecting electrode in the second direction and the spacer is formed on both opposing side of the connecting electrode in the first direction (Fig. 11 teaching the claimed “wherein, the overlap portion is located on either side of the second pad electrode in the second direction and the gap portion is located on either side of the pad in the first direction”).  

Regarding Claim 22, Hioki fails to disclose the width of the overlap portion as compared to the length of the spacer. 

However, the width of the overlap would be a result effective variable as increased overlap contact would increase conductivity between the two electrode features whereas such an increase would also contribute to material cost and device overall weight. As such, a skilled artisan would require no more than routine experimentation to arrive at the claimed range, rendering obvious the claimed “wherein the overlap portion has a width in the second direction, and the width of the overlap portion is smaller than a length of the gap portion in the first direction”.  The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of 

Regarding Claim 23, Hioki discloses the second electrode includes a hole so as to accommodate the connecting electrode and form the spacer (Fig. 11 teaching the claimed “wherein the second electrode includes an opening corresponding to the second pad electrode”). The opening has a width and the connecting electrode has a width, both in the second direction (as indicated by the dashed arrow above in Fig. 11 reproduced). The connecting electrode includes a plurality of extensions such that the width of the connecting electrode is greater than the opening, forming an overlap between the second electrode and the connecting electrode in the second direction (Fig. 11 teaching the claimed “wherein the opening has a width smaller than a wdith of the second electrode so that the second electrode and the second pad electrode overlap each other in the second direction”). The hole has a length and the connecting electrode has a length wherein the hole’s length is greater than the connecting electrode in the first direction (as indicated by the solid arrow Fig. 11 above) so as to form the spacer in the first direction (Fig. 11 teaching the claimed “wherein the opening has a length larger than a length of the second pad electrode so that the gap portion is located between the second electrode and the second pad electrode in the first direction”). 

Regarding Claim 24, Hioki discloses a plurality of connecting electrodes (Fig. 10 for example teaching the claimed “wherein the second pad electrode includes a plurality of second pad electrodes spaced apart from one another in the first direction so as to form a single row”). The distance between two adjacent connecting electrodes is greater than the distance between the outermost connecting electrode and an edge of the solar cell (Fig. 10 teaching the claimed “and wherein two second pad electrodes, located close to each other, among the second pad electrodes have a first distance there 

Regarding Claim 25, Hioki discloses the connecting electrode has a thickness which is less than the thickness of the second electrode (Fig. 3 teaching the claimed “wherein the second pad electrode has a thickness smaller than a thickness of the second electrode”).  

Regarding Claims 26-28, Hioki fails to disclose the relationship between the thickness difference of the electrodes and the length of the spacer. 

However, the thickness of electrodes in a solar cell is a result effective variable such that increased thickness results in increased conductivity but also increased weight and material cost. As such, no more than routine experimentation would be required to find a thickness relationship between the second and connecting electrodes which satisfies the claimed relationship, rendering obvious the claimed “wherein the second electrode and the second pad electrode have a thickness difference smaller than a length of the gap portion in the first direction” of Claim 26, the claimed “wherein the thickness difference between the second electrode and the second pad electrode ranges from 5 .mu.m to 30 .mu.m, and wherein the length of the gap portion in the first direction ranges from 0.5 mm to 3 mm” of Claim 27 and the claimed “wherein a ratio of the thickness difference between the second electrode and the second pad electrode to the length of the gap portion ranges from 1:60 to 1:100” of Claim 28. The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).  


Regarding Claim 30, Hioki discloses the first electrode includes a plurality of fingers (4 Fig. 16) and busbars (3 Fig. 14, 15) wherein the fingers are arranged in parallel in the second direction and the bus bars are arranged in the first direction (Fig. 14-16 teaching the claimed “wherein the first electrode includes a plurality of finger electrodes arranged in parallel in a second direction, and a plurality of bus-bar lines or rows of first pad electrodes extending in the first direction”). 

Hioki fails to disclose the number of bus bars corresponding to the requirements of Claim 30.

However, it is well-known in the art that the number of electrode features on the front surface of a solar cell is a result effective variable in that increased electrode coverage allows for shorter carrier transport which increases conductivity and electron extraction, however, also increases shading as the electrode features would block incident radiation thereon. As such, no more than routine experimentation would be required to arrive at the claimed range, rendering obvious the claimed "and wherein a number of the plurality of bus-bar lines or rows of first pad electrodes is six to thirty-three". The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).



Regarding Claim 32, modified Hioki discloses an emitter (7 Fig. 3 teaching the claimed “wherein the solar cell further comprises an emitter formed on a first surface of the semiconductor substrate”) and a back surface field (8 Fig. 3 teaching the claimed “and a back surface field formed on a second surface of the semiconductor substrate”) wherein the first electrode is connected to the emitter and the second electrode is connected to the back surface field (Fig. 3 teaching the claimed “wherein the first electrode is connected to the emitter and the second electrode is connected to the back surface field”). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721